Citation Nr: 0528419	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  01-05 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for right knee and right 
hip disorder, secondary to the veteran's service-connected 
bilateral severe pes planus with arthritis of the hind feet.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION


The veteran served on active duty from September 1942 to 
November 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied service connection for right knee 
and right hip disorder, secondary to the veteran's service-
connected bilateral severe pes planus with arthritis of the 
hindfeet.  

In January 2002, the Board remanded the case to the RO for 
further development.

In June 2003, the RO granted entitlement to a 100 percent 
evaluation for bilateral severe pes planus, special monthly 
compensation based on loss of use of both feet, a certificate 
of eligibility for financial assistance in acquiring an 
automobile with adaptive equipment, specially adapted 
housing, and basic eligibility for Dependents Educational 
Assistance.  The RO denied entitlement to special monthly 
compensation by reason of being in need of regular aid and 
attendance.

Because 100 percent is the maximum schedular rating that can 
be assigned for bilateral pes planus, the increased rating 
issue relative thereto is now moot.  AB v. Brown, 6 Vet. App. 
35 (1993). 

In June 2003, the RO also affirmed the denial of entitlement 
to service connection for arthritis of the right knee and hip 
as secondary to service-connected bilateral severe pes planus 
with arthritis of the hind feet.

In October 2003, the Board once again remanded the case for 
further development, with a particular view towards 
ascertaining whether the veteran's service-connected 
bilateral pes planus has chronically worsened any right knee 
and/or hip disorders, including arthritis.  


FINDINGS OF FACT

1.  The veteran does not currently have right knee and right 
hip disorders that are related injury or disease during his 
period of service.  

2.  The veteran does not currently have right knee and right 
hip disorders that are related to his service-connected 
bilateral severe pes planus with arthritis of the hind feet.


CONCLUSION OF LAW

Right knee and right hip disorders are not proximately due to 
or the result of service-connected bilateral severe pes 
planus with arthritis of the hind feet.  38 U.S.C.A. § 1110, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) must be considered.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  38 U.S.C.A. § 5103; 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  In this 
case, a VCAA notice was sent to the claimant in April 2001, 
prior to the issuance of the rating decision currently on 
appeal.  

The VCAA requires that the VA must notify a claimant of any 
evidence that is necessary to substantiate the claim, as well 
as which evidence the Secretary will attempt to obtain and 
which evidence the claimant is responsible for producing.  
38 U.S.C.A. § 5103(a) (West 2002).  In this case, the April 
2001 letter referred to above informed the veteran of 
information and evidence needed to substantiate and complete 
a claim of service connection.  Moreover, the veteran was 
generally advised to submit any additional evidence that 
pertained to the matter, including via statement of the case 
and supplemental statements of the case.  Pelegrini, 18 Vet. 
App. at 121.  

Also, the April 2001 letter informed the veteran of which 
portion of information should be provided by the claimant, 
and which portion VA would try to obtain on the claimant's 
behalf.  38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. 
Principi, 
16 Vet. App. 183, 187 (2002).  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, including 
scheduling a medical examination when appropriate.  38 C.F.R. 
§ 3.159(c) (2005).  In this case the veteran underwent 
several VA medical examinations and the RO obtained all of 
the veteran's VA medical records.  The veteran advised the RO 
in April 2004 that he had no other evidence to submit.  As 
such, VA has fulfilled its duties to the veteran to the 
extent possible given the particular circumstances of this 
case.  

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of service-connected disease or injury, or that 
service-connected disease or injury has chronically worsened 
the disability for which service connection is sought.  38 
C.F.R. § 3.310(a) (2005); Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  

Analysis

The Board has reviewed all of the evidence of record, 
including VA exams dated July 2000, March 2003 and March 
2005.  The Board has also reviewed the veteran's VAMC records 
for September 1997 through June 1999.  The reports of March 
2003 and March 2005 VA examinations reflect the examiner's 
belief that the veteran's arthritis of the right knee and hip 
is not directly the result of or aggravated by his service-
connected bilateral severe pes planus with arthritis of the 
hind feet.  

Although the veteran has given a statement to the effect that 
he believes that there is a relationship between service and 
the development of his medical disorder, it is noted that as 
a lay person he is not competent to give an opinion requiring 
medical knowledge, such as the etiology of a current 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

First, there is absolutely no evidence or suggestion that the 
veteran's arthritis of the right knee and hip were incurred 
in service, and there is no evidence of arthritis within one 
year of his separation therefrom.  See 38 U.S.C.A. §§ 1111, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005)

There is no competent medical evidence of record that 
indicates the veteran's arthritis of the right knee and hip 
is proximately due to or the result of his service-connected 
bilateral severe pes planus with arthritis of the hind feet.  
Likewise, there is no competent medical evidence of record 
that indicates that his arthritis of the right knee and hip 
has been chronically worsened by his service-connected severe 
pes planus with arthritis of the hind feet.  There is 
competent medical evidence indicating that his arthritis of 
the right knee and hip is not proximately due to or 
chronically worsened by his service-connected bilateral 
severe pes planus with arthritis of the hind feet.  

On the basis of the above, the preponderance of the evidence 
is against the veteran's claim for service connection for 
arthritis of the right knee and hip secondary to bilateral 
severe pes planus with arthritis of the hind feet.  


ORDER

Service connection for arthritis of the right knee and hip 
secondary to service-connected bilateral pes planus with 
arthritis of the hind feet is denied. 


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


